 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it for 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall betaken by Respondent to assure that said notices are not altered, defaced,or coveredby any other material.(b)Notify said Regional Director,in writing,within 20 days from the date ofreceipt of this Decision,what steps Respondent has taken to comply herewith?^In the event that this Recommended Orderbe adopted by the Board,paragraph 3(b)hereof shall be modified to read : "Notify said regional Director,inwriting,within 10days from the date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions'Act, asamended,we hereby notify our employees that:WE WILL NOT interrogate any employee with respect to any employee'sactivity,membership,or interest in any labor organization in a mannerconstituting interference,restraint,or coercion in violation of Section 8 (a)( I)of the said Act.WE WILLNOT threaten any employee with reprisals because of such activ-ity,membership,or interest on the part of such or any other employee.WE WILL NOTpromulgate,maintain,enforce,or apply any rule or regula-tion prohibiting our employees,when they are on nonworking time, fromdistributingmaterials in behalf of any labor organization in nonworking areasof our property.WE WILL NOT prohibit our employees,during nonworking time, fromotherwise soliciting their fellow employees to join or support United Pack-inghouse,Food and Allied Workers,AFL-CIO,or any other labor organization.WE HEREBY rescind our rules governing distribution of materials andsolicitations to the extent that they prohibit conduct described in the twoparagraphs preceding this paragraph.WE WILL NOTin any like or related manner interfere with,restrain,orcoerce employees in the exercise of their right to self-organization, to form,join,or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.CAMPBELL SOUP COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must.not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board's Regional Office,Sixth Floor,Meacham Building,110West Fifth Street,Fort Worth,Texas 76102,Telephone 335-2145.Highway Truck Drivers and Helpers, Local 107, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America;Chauffeurs,Teamsters and Helpers, Local331,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Truck Drivers, Chauf-feurs and Helpers, Local 384, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers,of Amer-ica;General Teamsters,Chauffeurs and Helpers Local 470,International Brotherhood of Teamsters, Chauffeurs, Ware- HIGHWAYTRUCK DRIVERSAND HELPERS, LOCAL 10785housemen and Helpers of America; Chauffeurs,Teamsters andHelpers, Local 312, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers and Helpers, Local 676, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandPeter D. Walther,an individualHighway Truck Drivers and Helpers, Local 107, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America;Chauffeurs,Teamsters and Helpers, Local312,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Chauffeurs, Team-sters and Helpers, Local 331, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica; Truck Drivers, Chauffeurs,and Helpers,Local 384, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America;General Teamsters,Chauffeurs, andHelpers, Local 470, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers and Helpers,Local 676,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica; Delaware County Labor Relations Association;DelawareValley Labor Relations Association;Schuylkill Valley LaborRelations Association;Private Carriers Association; LocalCartage Operators Association;South Jersey Transport Asso-ciation,Inc.andJoseph T. Wendling,an individualLocal 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Independentand S & EMcCormick, Inc.Local 470 International Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America,Independentand S & EMcCormick,Inc.Cases 4-CE-7, 8, 4-CC-267, 2G8. June 10,1966DECISION AND ORDERUpon charges duly filed on June 3, 1963, by Peter D. Walther inCase 4-CE-7, and upon charges duly filed on June 4, 1963, by JosephT.Wendling in Case 4-CE-8, the General Counsel of the NationalLabor Relations Board for Region 4 issued an order consolidatingcases, consolidated complaint, and notice of hearing dated October 16,1963, in Case 4-CE-7 and in Case 4-CE-8, against Highway TruckDrivers and Helpers, Local 107, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America; Chauf-feurs, Teamsters and Helpers, Local 312, International Brotherhood159 NLRB No. 1. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Teamsters, Chauffeurs, Warehousemen and Helpers of America;Chauffeurs, Teamsters and Helpers, Local 331, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica; Truck Drivers, Chauffeurs and Helpers, Local 384, Inter-nationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America; General Teamsters, Chauffeurs, and Helpers,Local 470, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America; and Truck Drivers and Helpers,Local 6 '16,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein called Locals 107,312, 331, 384, 470, and 676, respectively, and herein also called,collectively,Respondent Unions), alleging that Respondent Unionshad engaged in and were engaging in unfair labor practices withinthe meaning of Section 8(e) of the National Labor Relations Act, asamended (herein called the Act), and in Case 4-CE-8 against theaforesaid Respondent Unions, together with Delaware County LaborRelations Association, Delaware Valley Labor Relations Association,Schuylkill Valley Labor Relations Association, Private Carriers As-sociation,Local Cartage Operators Association, and South JerseyTransport Association, Inc. (herein called Delaware County, Dela-ware Valley, Schuylkill Valley, Private Carriers, Local Cartage, andSouth Jersey, respectively,, and herein also called, collectively, Re-spondent Associations), alleging that Respondent Unions and Re-spondent Associations had engaged in and were engaging in unfairlabor practices within the meaning of Section 8(e) of the Act. Cop-iesof the charges,order consolidating cases,consolidated com-plaint, and notice of hearing before a Trial Examiner were dulyserved on the Respondent Unions, the Respondent Associations, andthe Charging Parties.On October 28, 1963, Respondent Associations Delaware County,Delaware Valley, and Schuylkill Valley duly filed their answer admit-ting certain allegations of the complaint, but denying the commis-sion of any unfair laibor practices.On October 29, 1963,Respond-ent Associations Private Carriers, Local Cartage, and South Jerseyduly filed their answer admitting certain allegations of the complaint,but denying the commission of any unfair labor practices.On Octo-ber 29, 1963, Respondent Unions filed their answer admitting certainallegations of the complaint, but denying the commission of anyunfair labor practices.Upon charges filed on July 15, 1963, by S & E McCormick, Inc.(herein called McCormick) in Cases 4-CC-267 and 4-CC-268, theGeneral Counsel of the National Labor Relations Board, by theRegional Director for Region 4, issued an order' consolidating cases,consolidated complaint, and notice of hearing dated October 31, 1963,against Local 107 in Case 4-CC-267 and against Local 470 in`Case HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 107874-CC-268, alleging that Locals 107 and 470 had engaged in and wereengaging in unfair labor practices within the meaning of Section8(b) (4) (i) and (ii) (A) of the Act. Copies of the charges, order,consolidated complaint, and notice of hearing before a Trial Exam-iner were duly served on the Respondents and the Charging Party.On November 6, 1963, Locals 107 and 470 duly filed their answer ad-mitting certain allegations of the complaint, but denying the com-mission of any unfair labor practices.On November 12, 1963, the General Counsel by the RegionalDirector for Region 4 issued an order consolidating cases in Cases4-CE-7, 4-CE 8, 4-CC-267, and 4-CC-268.1On November 26 and 27, 1963, a hearing was held before TrialExaminer Reeves R. Hilton.Counsel for the General Counsel, onNovember 26, was permitted to amend the complaint in Cases 4-CC-267 and 4-CC-268 to allege an additional violation of Section 8(b)(4) (i) and (ii) (A) of the Act. On November 27, 1963, the hearingwas adjourned until December 17, 1963, and on December 17 wascontinued indefinitely.On June 1, 1964, all parties to this proceed-ing entered into a stipulation of facts.The parties agreed that thecharges, consolidated complaints, answers, and stipulation of factsconstitute the entire record in the case and that no oral testimonywas necessary or desired by any of the parties.The parties furtherstipulated that they waived a hearing before a Trial Examiner andthe issuance of a Trial Examiner's Decision and desired to submitthese cases for findings of fact, conclusions of law, and order directly tothe National Labor Relations Board.On June 5, 1964, the Board granted the parties' request to transferthe case to the Board and to file briefs.Thereafter, the GeneralCounsel, the Respondent Unions, and the Charging Parties filed briefs.'Upon the basis of the parties' Stipulation of Facts and upon theentire record in these cases, the Board makes the following:FINDINGS OF FACTSI.THE BUSINESS OF TIIE RESPONDENT ASSOCIATIONSAND MCCORMICK. INC.Respondent Associations are, and have been at all times materialherein, employer associations admitting to membership firms engagedin interstate and intrastate hauling and the transportation of goodsand commodities in the Philadelphia, Pennsylvania, and South New1 On November 12, 1963, Respondent Union filed a motion for bill of particulars whichwas denied on November 20, 1963, by Trial Examiner Leo F. Lightner.No appeal fromthat ruling having been taken, we hereby affirm that ruling.2The request of the Respondent Unions for oral argument before the Board is herebydenied as the record as stipulated and the briefs adequately present the issues and posi-tions of the parties. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDJersey area,-and among other things perform the function of negoti-ating, executing, and administering collective-bargaining agreementson behalf of their employer members with various labor organiza-tions, including the Respondent Unions. In the performance of suchfunctions, Delaware County, Delaware Valley, and Schuylkill Valleyhave combined together to form the Tri-Area Association. In theoperation of their business, employer members of each of Respond-ent Associations annually receive in excess of $50,000 from the trans-portation of goods and materials across State lines.McCormick is, and has been at all times material herein, a Dela-ware corporation engaged in the interstate and intrastate haulingand transportation of goods and maintains offices and terminals inPhiladelphia,Pennsylvania, andWilmington, Delaware.In theoperation of its business, McCormick annually receives in excess of$50,000 from services in the transportation of goods and materialsacross State lines.On the basis of the foregoing facts, the parties admit, and we find,that Respondent Associations and McCormick are, and have been atall times material herein, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.U. THE LABOR ORGANIZATIONS INVOLVEDRespondent Unions, Locals 107, 312, 331, 384, 470, and 676, are, andhave been at all times material to this case, labor organizations withinthe meaning of Section 2(5) of the Act.III. BACKGROUNDThe following facts are summarized from the stipulation of theparties.A. Cases4-CE-7; 4-CE-8The Respondent Associations are comprised of 84 member carrierswho are either private, common, or contract carriers as those termsare defined by the Interstate Commerce Act.3The member carriersare engaged in the interstate and intrastate transportation of steel,heavy machinery, dry, freight, and household goods. In addition totheir own employees driving- carrier-owned equipment, some of themember carriers utilize the services of owner-operators under con-tract or lease arrangements in the transportation of the aforemen-tioned goods.The owner-operators or owner-drivers are persons whoown either a truck-tractor or a truck-tractor and trailer, lease the3 According to the stipulation,a single multiemployer unit has been established cover-ing the employees of all local cartage and over-the-road operations of all employersrepresented by the Employer Associations involved in this proceeding. HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 10789truck-tractor (with or without a truck-trailer) to a carrier for thetransportation of various commodities by the carriers, and then driveor operate such equipment.On occasion they may provide a substi-tute driver to operate their equipment in the transportation of theaforementioned commodities for the carrier.Fleet owners own oneor more truck-tractors and lease such equipmentto one or more car-riers with or without drivers.Some of the drivers of fleet equip-ment, which is leased to carriers with drivers in the absence of thecontractual provisions involved herein, are employees of the fleetowner and some are employees of the carrier.The carrier-driverrelationship involved in thesecases isstated in paragraph 18 of thestipulation as follows:These proceedings involve only those owner-operators or fleetequipment drivers as to whom the Employer-employee relation-shipwith the carriers does not apply, but as to whom the con-tract would establish such Employer-employee relationship.Neither the owner-operators or owner-drivers nor the fleet ownershave permits, licenses, or certificates which authorize them to engagein interstate commerce; therefore, (except for commodities exemptedby the Interstate Commerce Commission) they may engage in trans-portation in interstate commerce only for carriers.Some of the carriers have had contractual or lease arrangementswith owner-operators, for varying periods of time, froma minimumof 2 years to a maximum of 27 years .4, The relationship of some ofthe owner-operators or owner-drivers to some of the carriers underthe contracts or leases is, in fact and in law, that of independent, con-tractors, while others are employees as defined in the National LaborRelations Act, as amended.Employees of the Respondent Associations' members are repre-sented by Respondent Unions for the purposes of collective bargain-ing under collective-bargaining agreements negotiated with Respond-ent Associations and their members.An undetermined number of4 They are listed in an Appendix A to the stipulation with the number of years of theirrespective lease arrangements as A.E.F.Interstate Transportation Service (10), CarrierCartage Co. (5), Kulp &Gordon, Inc. (3),Martella Motor Freight(27),Moon Carrier(15), A. Duie Pyle,Inc. (17),Ragens Transportation Company(3), Service Motor Freight,Inc. (4),Wilson Freight Forwarding Co. (2), RobbinsMotor Transportation (23),Shanahan Transportation Company (5), Cline's Express(3), Cross Transportation, Inc.(18), Kowalsky Express Service (6), Loblondo BrothersMotorExpress, Inc. (10),SalemExpress, Inc. (3).Counsel for the General Counsel,DelawareCounty,Delaware Valley,SchuylkillValley,and Charging Parties aver that the aforementioned carriers (with the exception ofCarrier CartageCo., Kulp & Gordon,Inc., Ragens Transportation Company, Robbins MotorTransportation,and Salem Express)and the owner-operators and leased operators withwhomtheyhavelease agreements are in the relationship of independent contractors infact and in law. Respondent Unions, while agreeing that the relationship of owner-operators and fleet owners to some of the aforementioned Carriers is that of independentcontractor,takes the position that as to the independent contractor relationships withspecific carriers,it is a matter of proof under applicable law. 90.DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDowner-operators orf'owner-drivers who haveleasesor contracts withthe Carriers involved herein are not'members of any of the Respond-'Unions: . Respondent Unions acknowledged that the clauses inissue would result in compelling some owner-operators to join theirunions.The collective-bargaining agreements between the Respond-ent Unions and Carriers in existence -immediately prior to the agree-ment :in issue herein covered the, transportation of steel, heavymachinery, dry freight, and household goods in interstate and intra-state commerce.The contracts involved in the instant case alsoinclude the same transportation.Prior to the execution of the con-tracts, involved here,none- of the Respondent Associations' memberswere parties to contracts with any of Respondent Unions containingsimilar provisions.5.-.Drivers who are qualified to drive the equipment used in the trans-portation of dry freight and general commodities are also qualified todrive the equipment used in the transportation of steel and heavymachinery sand, if physically qualified, are ordinarily qualified to per-form driver duties with respect to the latter after instruction as tothe handling of the specific commodity. Some drivers of carriersmay be assigned to the transportation of steel, heavy machinery, ordry freight interchangeably.A few of thecarriersinvolved haveused and do use owner-operators to perform certain over-the-roaddriving operations from specifiedorigins to specified areas or destina-tions.Employeesof these carriershavebeen used to perform suchwork only when owner-operatorswere not available or when therewas an overflowof such work.During theearly stagesof negotiation of the collective-bargainingcontractsinvolved herein, theRespondentAssociations opposed theinclusion of the owner-operatorsclausesand offered to include inthe agreements contractualguaranteesthat no employee driver pres-ently employed would be deprived of employment or work because ofthe utilization by ' any' carrier of owner-operators .6It is stipulated that the clauses involved in the instant case are similar to clausesnegotiated by affiliates-of the, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America in'various areas of.tbe United States,and that a sub-stantial number of carriers and drivers,including owner-operators covered by those agree-ments operate into and out of the area covered by the agreements involved herein, andthat a substantial number of carriers and drivers,including owner-operators,covered bythe agreements involved herein operate into some of the areas coveredby other similaragreements.ir+,-Wilson Freight Forwarding Co., Kowalsky Express Service,and Lobiondo BrothersMotor Express,Inc , are parties to contracts containing similar clauses with other unionsin other sections of-the United States,where they are engaged in the trucking businesseIn addition to,the stipulated facts summarized above, Respondent Unions stated thatthey would present testimony through witnesses as to the circumstances and object of thenegotiations of the rchallenged clauses."The General Counsel, Respondent Associations,and the Charging,Parties object to this portion of the stipulation as irrelevant, immate-rial, or conclusionary:In view of our ultimate disposition,of the issues herein, we findit, unnecessary to rule on,these objections or to consider the arguments based thereon.We have, however,included in Appendix. A this,portion of the stipulation.I HIGHWAY -TRUCK DRIVERS AND HELPERS, LOCAL 10 791B. Cases 4-CC-267; 4-C(J 268McCormick is engaged in the transportation of heavy constructionmachinery and iron and steel articles, utilizing the services of bothits employees and owner-operators in the performance of such work.Most of the iron and steel articles are transported by owner-operators who are in a contractual or lease relationship with Mc-Cormick. for purposes of the stipulation in this case only, RespondentUnions (Locals 107 and 470) agree that some of the owner-operatorsin lease or contractual agreements with McCormick are in fact andin law independent contractors.For approximately 7 years, Mc-Cormick was a member of Motor Transport Labor Relations, Inc.(herein called MTLR), and was a party to the collective-bargainingagreement negotiated on its behalf by MTLR with Respondent Unionswhich was scheduled to terminate on December 31, 1962, but was ex-tended on December 27, 1962, pending the resolution of the representa-tion proceeding in Case 4-RC-5059. Certification issued in that caseon May 6, 1963; negotiations were immediately resumed betweenMTLR and Respondent Unions; and, on June 5, 1963, a new contractwas agreed to by the parties.On June 6, McCormick notified MTLRthat it was resigning froln MTLR, as of that date.On June 13,MTLR acknowledged receipt of McCormick's notice and notified Re-spondent Union that McCormick had resigned from MTLR and wasno longer a party to the master agreement.On July 1 at a meeting between representatives of RespondentUnions (Locals 107 and 470) and McCormick, the Unions requestedMcCormick to sign letters of intent to be bound by the area freightagreement covering independent employers which contained theowner-operator clauses alleged to be violative of Section 8(e.) of theAct in Cases 4-CE-7 and 4-CE-8.McCormick did not sign thelettersbut requested time to study them and agreed to notifyRespondent Unions within 48 hours of its decision.On July 8McCormick advised the Unions that it would not sign the letters.On July 15 Respondent Local 107 commenced picketing the premisesofMcCormick in Wilmington, Delaware, and Respondent Local 470commenced picketing McCormick's premises in Philadelphia, Pennsyl-vania.At a meeting,on July 31 McCormick agreed to enter intocontracts with Respondent Unions subject to an agreement holdingin abeyance the owner-operator provisions of the contract. Through-out,the events related, herein, McCormick objected to. the inclusionof the owner-operator clauses in the contracts.The stipulation recites that Respondent Unions would present wit-nesses to testify that the reason for the picketing of McCormick wasMcCormick's refusal to, be bound by the terms of the collective-bargaining agreement, including the payment- of wages, which had 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen negotiated on itsbehalf by MTLR,and would aver that Mc-Cormick'sresignationfrom MTLR was untimely.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Case 4-CE-7; 4-CE-8The complaint alleged* a violation of Section 8(e) of the Act inthat on or about May 21, 1963, Respondent Unions and RespondentAssociations, on behalf of their employer members, entered into con-tracts, including a City Cartage Agreement and an Over-The-RoadAgreement, containing among others the following clause:ARTICLE 1Scope of AgreementSection 2.Employees Covered(c) In all cases hired or leased equipment shall be operatedby an employee of the certificated or permitted carrier andsuch employee shall be paid pursuant to the terms of thisAgreement.The Employer expresslyreservesthe right tocontrol the manner, means and details of, and by which theowner-operator performs his services, as well as the ends tobe accomplished.The complaint further alleged that,at all times material,Respond-ent Unions and Respondent Associations maintained and gave effectto the clauses, and that pursuant to these clauses Respondent Associ-ations, on behalf of their members, ceased and refrained and agreedto cease and refrain from handling, using, selling, transporting, orotherwise dealing in the product of other employers, or from doingbusiness with other persons, namely, owner-operators.Respondent Associations and Respondent Unions admitted in theirrespective answers that they had entered into contracts containing theclauses, and that they had maintained and given effect to saidclauses.Respondent Associations further admitted that pursuant to theclauses they had agreed to cease doing business with other persons.Respondent Unions denied that pursuant to the clauses the Associa-tions had agreed to cease doing business with other persons.B. Case 4-CC-267; 4-CC-268The complaint alleged that Respondent Locals 107 and RespondentLocal 470 demanded that McCormick enter into a collective-bargaining7The complaint also alleged that article 23 in the City Cartage Agreement and anidentical article number 24 in the Over-The-Road Agreement were violative of Section8(e) of the Act.The text of those articles appear in an attached Appendix B. Forconvenience,we shall refer to these articles as article 23 and to article 1, section 2(c),and article 23, collectively,as the "owner-operator clauses." HIGHWAY TRUCKDRIVERS AND HELPERS,LOCAL 10793agreement containing the clauses and that they picketed and en-gaged in a strike against McCormick in support thereof, all in vio-lation of Section 8(b) (4) (i) and (ii) (A) of the Act.RespondentUnions admitted that they demanded that McCormick enter into acontract containing the disputed clauses.They further admit thepicketing of McCormick's premises, but assert that said picketing wasthe result of the refusal of McCormick to accept a collective-bargaing agreement which had been negotiated on its behalf by itsagent MTLR.During the hearing, Counsel for the General Counsel amended theconsolidated complaint to allege that Respondent Locals 107 and 470had further violated Section 8,(b) (4) (i) and (ii)-(A) of the Act bypicketing McCormick to obtain the following clause :ARTICLE 33 aSubcontracting(a) The Employer agrees to refrain from using the serv-ices of any person who does not observe the wages, hoursand conditions of employment established by labor unionshaving jurisdiction over the type of services performed.Pending a determination by the courts that the aboveArticle 33 (a) is valid, the Unions and the Employer shallcomply with and enforce only the following modificationthereof :V. CONTENTIONS,OF THE PARTIESOn the foregoing stipulated facts, it is the General Counsel's con-tention in Cases 4-CE-7 and 4-CE-8 that the owner-operatorclausesare unlawful under Section 8 (e) of, the Act; and that by entering intoagreements containing such clauses and continuing to maintain andgive effect to them, Respondent Associations and Respondent Unionshave violated Section 8 (e) of the Act. In Cases 4-CC-267 and 4-CC-268, the General Counsel contends that Respondent Unions, by strik-ing and picketing McCormick with an object of forcingor requiringMcCormick to enter into contracts containing the owner-operatorclauses, and, in addition, article 33(a) of theSubcontractingclause,violated Section 8 (b) (4) (i) and (ii) (A) of the Act.More specifically, with respect to the owner-operatorclauses, Cases4-CE-7 and 4-CE-8, the General Counsel contends that the first sec-tion of article 1, section 2(c), requiring the carriersto usetheir own8Only subparagraph(a) of article 33 was alleged by the General Counsel to be violativeof Section 8(e).The Unions denied the allegation,but requestedthatthe whole clausebe included and the Trial Examiner in granting the General Counsel'smotion to amendalso granted their request.The full text of article 33(b) appears in Appendix BArticle 33appears inthe Over-The-Road Agreement and an identical article numbered 30appears in the City Cartage Agreement.For convenience we shall refer to this clause asarticle 33(a). 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to operate all leased equipment, constitutes an 'agreementby which the carriers agree to cease or refrain from doing businesswith owner-operators, and that the second sentence effectively pre-vents the carriers from utilizing the services of owner-operators whowill not submit to the common law "right of control" test speci-fied therein, converting them from independent contractors to employ-ees.It is further contended that since article 23 is an extension of thelatter part of article 1, section 2(c), it necessarily restricts the man-ner in which owner-operators and carriers may deal with each otherand effectively prevents them from continuing their present businessrelationships.Thus, the effect and inevitable consequence of the limi-tations on the carriers' right to do business with owner-operators willbe either to require the carriers to cease doing business with suchowner-operators and fleet owners as they have in the past, or changetheir present business relationship to that of employer-employee, orhave their employees become employees of the carriers and membersof Respondent Unions.To rebut the Union's argument that the clauses are valid work-preservation clauses, the General Counsel contends that the purpose ofthe clauses is the regulation and control of the employment conditionsof owner-operators with whom the carriers do business, and that theydictate with whom the carriers may do business, and the manner inwhich they may do so. It is argued that since the Union is entitledto represent only employees in an appropriate unit and not independ-ent contractors or their employees, it is only the work of the unitwhich the Union may protect, and there is no evidence to show thatbargaining unit work has been taken from the unit and given to inde-pendent contractors.Pointing out that the subject matter of article'23 as evidenced by section 16 is wages of owner-operators and not workpreservation for the members of the bargaining unit, it is contendedthat article 23 cannot be construed to give it a work-preservationobjective.In fact, the argument runs, carriers are expressly per-mitted under section 19 of article 23 to use owner-operators providedthey become employees and their grievances are handled pursuant tothe contract.Finally, it is contended that subparagraph (b) of arti-cle 33 ° effectively provides safeguards against subcontracting in orderto preserve bargaining unit work and that this express provisionargues against any attempt to give a similar construction to theowner-operator clauses at issue here.Respondent Unions' contentions are as follows: The owner-operatorclauses are a prohibition against the subcontracting of work of thetype performed 'by unit employees.There is only a slight degree of9 See Appendix "B,"infra. HIGHWAY TRUCKDRIVERS AND HELPERS, LOCAL 10795difference in the supervision exercised by the carriers over the owner-operators and employees of fleet owners as opposed to unit employees.Both types of drivers perform the same work, have the same skills,use the same equipment, transport the same commodities, work forunit carriers, operate out of the same terminals, engage in local cart-age and over-the-road trucking and may own the equipment theydrive or may drive leased equipment. The only reason unit employ-ees are not performing the work, say the Unions, is that 'the carriershave subcontracted it out.Such subcontracting (the argument runs)deprives unit employees of unit work; creates inconsistent standardsfor drivers performing the same work; creates friction and antago-nism between drivers; and, where carriers can compel acceptance oflower standards than those attained by unit employees, causes pres-sures to reduce further the amount of work available for unit employ-ees.In sum, Respondent Unions contend that the clauses are designedto return unit work to the unit by prohibiting the subcontracting ofunit work.Respondent Unions further contend that article 1, section 2(c),together with article 1, section 2(a),10 constitute a total prohibition onsubcontracting which prevent subcontracting and require the returnof previously subcontracted work, and that the substance of theseclauses is neither augmented nor diminished by article 23 which isdesigned to protect the owner-operators from the necessity of usingtheir wages to pay the cost of operating equipment.The necessityfor such safeguards, argue the Unions, was clearly recognized by thecarriers in their proposal to include in the contract a guaranty thatno employee driver presently employed by the carriers would bedeprived of work because of the utilization of owner-operators.ButRespondent Unions contend such a guaranty would permit attrition ofthe unit through discharges, resignations, and retirements.They fur-ther contend that since the carriers are permitted to continue to leaseequipment, the clauses do not deprive the owner-operators of any10Article 1, section 2(a), in both the City Cartage Agreement and the Over-The-RoadAgreement reads as follows:Scope of AgreementSection 2.Employees Covered(a)Employees covered by this Agreement shall be construed to mean, but not lim-ited to, any driver,chauffeur,or driver-helper operating a truck tractor,motorcycle,passenger or horse-drawn vehicle,or any other vehicle operated on the highway,streetor private road for transportation purposes when used to defeat the purposes of thisAgreement.The term employee also includes,but is not limited to,all employeesused in dock work,checking, stacking, loading, unloading,handling,shipping, receiv-ing, switching and assembling or drag line and allied work. It is understood, how-ever,that the term employee shall be construed to mean those employees of theEmployer employed directly and indirectly by and/or under the control of the Em-ployer,and who are represented by the Local Union or during the life of this Agree-ment may come to be represented by the Local Union. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.On the contrary, they are permitted to continue performingsuch work, but as unit employees, not as independent contractors.The General Counsel contends, in the McCormick cases, Cases 4-'CC-267 and 4-CC-268, that Respondent Locals 107 and 407 in theiranswers admitted that during the time of their picketing they had'demanded that McCormick enter into contracts containing the owner-operator clauses alleged in Cases 4JCE-7 and 4-CE-8 to be violativeof Section 8(e) of the Act and that their picketing was a result ofMcCormick's refusal to accept the MTLR agreements.Moreover,during the negotiations that followed, the Unions asked McCormickto sign letters of intent to-be bound by the Area Freight Agreementwhich contained similar clauses.With respect W -subparagraph (a) of article 33, the GeneralCounsel contends that since it is identical to the clause found to beunlawful- by the Board inPattonWarehouse, Inc.,"RespondentUnions' strike to obtain a contract containing the clause was also vio-lative of Section 8(b) (4) (i) and (ii) (A) of the Act, and the pres-ence of the deferral clause does not make the strike lawful.VI. DISCUSSIONA. Cases. 4-CE-7; 4-CE-8Article 1, section 2(c), in effect prohibits the leasing of equipmentby carriers, from owner-operators, owner-drivers, or fleet ownersunless the drivers of such equipment become and remain employees ofthe carriers while performing work for the carriers.It is now well settled that provisions of collective-bargaining agree-ments prohibiting the contracting out of unit work are lawful if theyare aimed at the primary and permitted object of protecting and pre-serving unit work and standards and do not have as their real targetthe imposition of a boycott on third parties who do not recognize orhave a contract with the contracting unit.12Thus, inCalhoun Drywall Company,13the Court of Appeals forthe District of Columbia stated :We have phrased the test as whether the clauses are germaneto the economic integrity of the principal work unit,,and seekto protect and preserve the work and standards [the union]has bargained for, or instead extend beyond the [contract-,ing] employer and are aimed really at the union's differencewith another employer.14"Truck DriversUnion LocalNo. 413, Teamsters(The Patton Warehouse,Inc.),140NLRB 1474,enfd.In part 334 F.2d 539 (C.A.D.C.), cert.denied 379U.S. 916.32 Retail Clerks Union LocalNo.1428(Jones and Jones,Inc.),155 NLRB 656.'Orange Belt District Council of Painters,No. 48' (Calhoun Drywall Co.)v.N.L.R.B.,328 F.2d 534, 538(C.A.D.C.).141bid,page 538,footnotes omitted. HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 10797More recently, that court in considering Section 8 (e) has stated :Resolution of the difficult issue of primaryversussecond-ary activity, ... involves consideration of two factors: (1)jobs fairly claimable by the bargaining unit, and (2) preser-vation of those jobs for the bargaining unit. If the jobsare fairly claimable by the unit, they may, without violatingeither §8(e) or §8(b) (4) (A) or (B), be protected by pro-vision for, an implementation of, no-subcontracting or unionstandards clauses in the bargaining agreements.Activityand agreement which directly protect fairly claimable jobsare primary under the Act.15The parties have agreed in their collective-bargaining agreementsthat the work included within the scope of the agreement "shall coverall local and road operations of the Employer, ... " and that "[A]11operations and work covered herein shall be performed exclusively byemployees covered by this Agreement (except as otherwise providedin this Agreement)." 16Thus,allthe work performed by the carriershas been bargained for by the Unions, and it is the entirety of thatwork which constitutes the unit work the Unions have a legitimateprimary interest in protecting for the carriers' employees.Here thenature of the 'work performed by the unit employees of the carriersunder the present agreements is identical to the work performed forthe carriers by the owner-operators or owner-drivers or employees offleet owners ; i.e., the transportation of steel, heavy machinery, dryfreight, and household goods in interstate and intrastate commerce.The parties have stipulated that the collective-bargaining agreementsnow in effect,as well as those immediately prior thereto relate to theperformance by unit employees of the same type work.In implementation of their legitimate primary interest in "all localand road operations of the Employer," the Respondent Unions haveagreed with the Associations in article 1, section 2(c), that the car-riers will use only "employees" to operate hired or leased equipment.To accomplish this objective, and at the same time permit the carriersto continue to utilize hired and leased equipment from owner-operators and fleet owners, they have further agreed that the Employ-ers will assert and exercise the "right of control" over the drivers of'Meat and Highway Drivers, Dockmen,Helpers and MiscellaneousTruckTerminal Em-ployees, Local Union No. 710,Teamsters(Wilson andCo ) v. N.L.R.B.,335 F 2d 709, 713(C.A.D.C.),footnotes omitted.CitedinfraasWllaon.1Article1, section1, Scope of Agreement,Over-The-Road Agreement and City CartageAgreement.243-084-67-vol. 159-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDleased or hired equipment.17To do so has-the legal effect of convert-ing them to unit employees when performing unit work for the car-riers."'To further implement and protect the work standards of thebargaining unit work,they have agreed in article 23 to the wages andterms and conditions of employment for drivers who drive their ownequipment under lease with a certificated carrier. In the factual con-text of this case, we are unable to agree with the General Counsel thatthese provisions,` assessed in the light of the applicable principles setout above, have an unlawful secondary objective interdicted by Sec-tion 8(e).The work which the Unions have sought to limit to owner-operatorswho would agree to become "employees" of the carriers while theywere performing it.is similar, and even identical, to the work done bythe unit employees.The work done by the carriers' employees, andthe work for which the carriers retained "independent contractor"truck operators, is done for the same employer in both instances, it iswork of the same type`or character in both oases, it requires the sameskill's, it is performed at or its performance is directed or controlledfrom the same location or base,19 and any increase in the amount ofwork done by ow'ner'operators or other drivers` of leased equipmentwould cause a corresponding decrease in the amount of work availableto'the unit employees.20Any work of this kind done by those outsidethe unit, i.e., by the "independent contractors," is-sufficiently compa-rable in character; land' the terms under which it,is done sufficientlythe Union to have a direct and necessary interest in the work and to.make it unit work within the meaning ofWilson, supra.We particularly note, moreover, that the contractual provisionsrequiring that owner-operators and other drivers of leased equipmentbe unit employees subject to the collective-bargaining agreement areapplicable and operative only while they are employed to performowner-operator clauses alleged to be violative of Section -8 (e) of thework for the signatory carriers of the same kind as is done by otherunit employees of such carriers.No attempt is made to regulate their17 In generally comparable circumstances,the Board, with court approval,has foundowner-operators and drivers of leased equipmentto be employees of theleasee-employereven in the absence of an express"right of control"contractual provision.Deaton TruckLines, Inc.,143 NLRB1372 enfd:337 F.2d 697 (C.A. 5).18 SeeReischTruckingand Transportation Co., Inc.,143 NLRB953, 956 and cases citedthereinat footnote 7.19We note that it is stipulatedthatthe "independent contractors" may engage in theinterstate transportation of commodities which are nonexempt by the Interstate Com-merce Commissiononlyfor a private,common,or contractcarrier as those terms aredefined in the Interstate Commerce Act and thatthe carriers herein aresuch carriers."Article 33(b) of theSubcontractingclause(AppendixB,infra)prohibiting anincrease in the use of leased equipment with drivers(except as attritionthrough retire-ments, quits,or discharges reduces the number of employees'in the unit)only slows down,and does not eliminate,inroads on the unit work through increases in subcontracting. HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 10799status, or their terms and conditions of employment, when perform-ing work for others, either as independent contractors or drivers ofleased equipment.In these circumstances, we are satisfied that the provisions in ques-tion, requiring in effect that all hired or leased equipment be operatedby persons occupying toward the certificated carriers the status ofemployees, were genuinely designed to protect unit work and stand-ards against erosion from subcontracting that might allow the samework to be performed under terms and conditions of employment lessfavorable than those prescribed in the Union's collective-bargainingagreement.We therefore find that the provisions in issue have alegitimate primary object and are not aimed at achieving secondaryobjectives tied to union interests outside the unit that Section 8(e)is designed to prevent.In reaching that conclusion, we have not overlooked the pointstressed by the General Counsel that the provisions in question nec-essitate changes in previously long-established business relationshipsbetween the carriers and those owner-operators and fleet owners ofleased equipment whom the provisions affect.We are unable toagree, however, that this circumstance is sufficient in itself to estab-lish an unlawful secondary objective.Obviously, any agreement pro-hibiting or restricting the subcontracting of unit work has an impacton business relationships, actual or potential, and often requires atotal cessation of existing business relationships.Yet, we have longheld that agreements banning or curbing the subcontracting of unitwork are not unlawful for that reason alone. If the clauses areotherwise lawful, the mere fact that, as an incident thereto, a ces-sation in business relationships may flow from their operation is notalone enough to establish an unlawful secondary object within theintent of Section 8(e).To conclude otherwise would mean thatunions would be limited to negotiating clauses prohibiting or restrict-ing subcontracting to those situations where the employer is notengaging in any subcontracting at the time of the making of thecontract.Under that view, once work had been subcontracted itcould never be considered to be unit work because it would disruptbusiness relationships to require the employer to cease doing businesswith its subcontractors.We have been cautioned against such aresult by the judicial admonition that the "'cease doing business'language in Section 8 (e) cannot be read literally." 21The requirement that the owner-operators or other drivers ofleased equipment performing work for the carriers be employees per-a Wilson,supra,713.Also see the languageof the Fifth Circuit Court of Appeals inHouston InsulationContractorsAssociation Y.N L R.B.,357 F.2d 182, 188-189- (C.A. 5). 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD'mits the carriers to enter into equipment leasing agreements with any-one.The only limitation is that those driving the leased equipmentfor the certificated carriers be "employees" while performing suchwork so they may be required to observe all the standards and condi-tions prevailing in the unit.22This prevents the impairment of theterms and conditions negotiated by the Union for its members in theunit, and removes the threat of loss of unit work by removing theeconomic advantage of ass bgning such work to independent contrac-tors.The Unions' goal, and the thrust' of the clause in question, is toassure the performance of unit work by unit employees in accordancewith the terms and conditions set out in the Unions' contracts withthe employers governing the greater part of the work performed andcontrolled from their, respective '' locations 28In such circumstances,the clauses cannot be considered to be invalid subcontracting clauses,"outside the unit but limit-silch subcontracting only to such subcontractorsas aresignatories to aunion agreement.We find no merit' in, the- General Counsel's argument that theseclauses are inherently unlawful under Section 8 (e) because they'havethe effect of requiring owner-operators and other drivers of leasedraThe maintenance of wage,and labor.standards'in the trucking'field has been notori-ously difficult.One effort by a union to police its wage standards was before us recentlyinLocal Union No.282,IBT (F.Mascali c8.Sons, Inc.),155 NLRB 973, wherein the unionsought(unlawfully,as we found)to prevent mix-plant operators who employed unionmembers from also using'independent "gypsy" owner-drivers who had no fixed base ofoperations.See alsoArthur J.Goldberg v. Maine Asphalt Road Corporation,206 F. Supp.913 (D. Me. 1962),where the employers of owner-drivers attempted(unsuccessfully) toavoid the overtime provisions of the FairLaborStandardsAct byincreasing the driver'sstated hourly rate after 40 hours of work while simultaneously decreasingthe statedhourly rental of the truck by the same amount,so that thetotal hourly pay for driverand truck remained constant regardless of overtime worked.av In this connectionwe note thatthe Unions'efforts to protect the standards whichthey haveobtained through collective bargaining has been considered by the SupremeCourt,albeit in a different context,to fall within the area of mandatory bargaining, andhence to be a right,protected by Section,7 of this Act.InLocal 24,TeamstersUnion v.Oliver,358 U.S. 283, the Supreme Court in discussing articleXXXII (which except forsection 20 and other minor variations is identical to article 23 here)reviewed the originof that article and the leasing practices of carriers.The Courtrecognized the legitimateinterest of unions in seeking"to protect lawful employee interests against what is believed,rightly or wrongly,to be `a scheme or device utilized for the purpose of escaping thepayment of union wages and the assumption of working conditions commensurate withthose imposed under union standards"' and described article XXXII as "a direct frontalattack upon a problem thought to threaten the maintenance of the basic wage structureestablished by the collective-bargainingcontract."(358 U.S. at pages294-295.)Continu-ing, the Court observedthat therental arrangements at which articleXXXII wasdirected"not only clearly bears a close relation to labor's efforts to improve working conditionsbut is in fact of vital concern Ito the carrier's employed drivers ; an inadequate rental mightmean the progressive curtailment*of jobs through withdrawal of more and more carrier-owned vehicles from service."Subsequently, inLocal24,Teamsters Union v. Oliver,362U.S. 605, 606,the Court observed that the provisions in articleXXXII (section 4, article23 here)which"provide that hired or leased equipment,ifnot owner driven, shall beoperated only by employees of the certificated or permitted carriers...are at least asintimately bound up with the subject of wages as the minimum rental provisions" con-sidered earlier inLocal 24, Teamsters Union v. Oliver, supra. HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 107101equipment while performing services for the certificated carriers tobecome and remain members of the Respondent Unions in conformitywith the union-security clause in the governing collective-bargainingagreements.The legitimacy of the Unions' objective in requiring alldrivers performing unit work to be unit "employees" subject to theapplicable collective-bargaining agreements while performing suchwork is not converted into an unlawful "cease doing business" onewithin the intent of Section 8(e) simply because, as an incident totheir unit employee status, the drivers are required to comply with allterms and conditions of the bargaining contract, including the union-security requirement.Any clause prohibiting' sulbcontracting wouldhave a comparable effect where it results in increasing the amount ofunit work available to the bargaining unit, leading to an increase inthe number of unit employees becoming, subject to a valid union-security clause.Finally, it is argued that since the contracts contain a separate pro-visiondealing exclusivelywith 1 subcontracting, theRespondentUnions' position that the clauses are designed to prohibit subcon-tracting must be rejected.We do' not 'agree.Article 33(b) 24 onwhich the General Counsel relies to support this argument relates tofuture subcontracting of work by the Employer and does not dealwith the primary dispute which gave rise to the additional pro-hibitions against subcontracting contained in the clauses alleged to beviolative herein.We are satisfied that article 1, section 2(c), andarticle 23, either separately or taken together, do not have a secondaryobject within the meaning of Section 8(e): ,We turn now to the issue of whether subparagraph (a) of article33, "Subcontracting,"25 isunlawful under Section 8 (e), as contendedby the General Counsel.That clause is' identical to one of the pro-visions which we found violative of, Section 8(e) inThe PattonWarehouse, Inc 2eIn that case we held the clause to be secondarybecause in our view it "dictate[d] to the Employer those persons withwhom he shall be permitted to do business, rather than obliging himto refrain from contracting out work previously performed byemployees in the bargaining unit.", 27The Court of Appeals for theDistrict of Columbia disagreed, however.It drew a distinctionbetween secondary union-signatory subcontracting clauses whichimpose boycotts on nonsignatories of unionagreementsand primaryunion standards clauses "which merely require subcontractors to meet,* AppendixB, infra.25 See footnote 8,supra.28Truck Drivers Union Local 413, et al. (The Patton'Warehouse,Inc.),140 NLRB1474, enfd.In part 834 F.2d 539(C.A.D.C.).See alsoChauffeurs,Teamsters and Helpers"General"LocalUnion No.200 (Milwaukee Cheese Company),144 NLRB 826.27Patton,supra,1486. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe equivalent of union standards in order to protect the work stand-ards of the employees of the contracting employer." 28 Interpretingthe clause "as merely requiring that subcontractors observe theequivalent of union wages, hours, and the like," 29 ilie court foundthe clause to require only union standards and not union recognition;therefore, not interdicted by Section 8(e).We have since reconsidered our decision in the light of the court'sreasoning and we now conclude in agreement with the court that theclause is primary, and thus not violative of Section8(e),30B. Cases 4-CC-. 67; 4-CC-268Since we have concluded that the clauses are not in violation ofSection 8(e), Respondent Unions Local 107 and 470 did not violateSection 8 (b) (4) (i) and (ii) (A) of the Act in striking and picket in-McCormick with an object of obtaining contracts containing theseclauses which are alleged to be violative of Section 8(e).Accordingly, we shall dismiss the consolidated complaints herein.CONCLUSIONSOFLAw1.Each of Respondent Unions is a labor organization within themeaning of Section 2(5) of the Act.2.Each of employer-members of Respondent Associations is anemployer within the meaning of Section 2(2) of the Act and each is11Truck Drivers Union Local 413 v. N.L.R B.,supra,548.asIbid.so Like the court, however,our conclusion Is based on the assumption that "in theabsence of any indication to the contrary...[the] scope [of the clause]is limited tothe contracting out of work which otherwise would be performed by members of thebargaining unit"(334 F.2dat 548). 'In this connection we note as did the court,,that article 33(a) Is included in an articleof the contract entitled"Subcontracting"and that it is expressly qualified by the sub-contracting provision in article 33(b) which immediately follows and is described as a"modification" of article 33(a). In these circumstances,we do not deem it appropiratefor us to indulge in a presumption of illegality.As the Supreme Court stated inN L.R B.v.News Syndicate Oompany, Inc.,365 U.S. 695,". . .as we said inTeamstersLocal 357v.Labor Board,decided this day .,we wall not,assumethat unions and employerswill violate a federal law . . . against a clear command of this Act of CongressAsstated by the Court of Appeals'In the absence of provisions calling eaplzcitly forillegalconduct,, the contract cannotbeheld illegal because it failed affirmatively to disclaim allillegal objectives."'(865,11A.695,' 699-700.)[Emphasis supplied.]With due respect for,the Circuit Court's views on the matter InPatton,supra,MembersFanning and Brown nevertheless believe that article 33(a) is unlawful as found by theBoard in that proceeding.They do not reach that conclusion by presuming unlawfulnessbut by according the clause what they consider to be its natural meaning In its contractualcontextThe Employer agrees under article 33(a) "tq refrain from using the services ofany person who does not observe the wages, hours and conditions of employment estab-lished by labor unions having jurisdiction over the type of services performed "MembersFanning and Brown read this clause as applying to nonunit as well as unit work, evenwhere the nonunit work Is of a different character, and as requiring the employees whoperform such nonunit work to enjoy the work standards established by any union withtrade jurisdiction over the work.Construed thusly, the effective scope of article 33(a)prescribes union working conditions for another employer's employees In situations un-related to preserving the work and standards of the bargaining unit here Involved. HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 107103engaged in commercewithin themeaning of Section 2(6) and (7) ofthe Act.3.S & E McCormick,Inc., is an employerengaged incommercewithin themeaning of Sections 2(6) and(7) and 8(b) (4) of the Act.4.RespondentUnions and Respondent Associations have notengaged in unfair labor practices within the meaning of Section 8 (e)of the Act.5.Respondent Unions Locals 107 and 470 have not engaged inunfair labor practices within the meaning of Sections 8 (b) (4) (i) and(ii) (A) and 2 (6) and(7) of the Act.[The Board dismissed the complaints.]MEMBER ZAGORIA took no part in theabove Decision and Order.APPENDIX AExcerpt From Stipulation16.Respondent Unions subject to the objections reserved in para-graph 16 (A) below, would present the following testimony throughwitnesses as to the circumstances and object of the negotiations of thechallengedclauses :(a)The first such Agreement containing provisions relating toowner-operators appeared in the CENTRAL STATES AREAOVER-THE-ROAD MOTOR FREIGHT AGREEMENT for theperiod starting October 1,, 1938 to October 31, 1939, ,and such provi-sions have appeared continuously in such Agreement,with amend-ments from time to time,down to the present time(Local 24 v. RevelOliver,358 U.S. 283, hereinafter cited asOliver.)(b)The minimum lease contract rates which appear in Section 12of Article 24 of Exhibit 1(b) resulted from surveys made by Unionsand Carriers with regard to the cost of operation of leased equipmentunder other contracts in other areas and referred to inOliver.Suchrates have been increased from time to time to keep up with what theunions claim was the increased cost of operations and those rates werenot intended to give to the owner-driver a profit for the use of hisequipment.However, owner-drivers are free to negotiate lease rentalrates which are in excess of the minimums established by the Agree-ment, and it is common for them to do so.(Oliver)(c)Such minimum lease rental rates apply only to the equipmentwhichan owner-driver leasesto a Carrier and whichthe owner-driverdrives himself in the transportation of commodities for such Carrier.(Oliver)- 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Article 1, Section 2 and Article 23 of the collective bargainingagreement (Exhibit 1 a) before the Board in this case are essen-tially the same contract clauses which were before the United StatesSupreme Court in the case ofLocal 24 v. Revel Oliver,358 U.S. 283,and the statements contained in the record and in the opinion of theCourt in that case accurately set forth the reasons, intent, pur-poses and motive for the negotiation of such contract clauses by theRespondent Unions.(Oliver)(e)The Union, negotiated the Article to prevent undermining ofthe negotiated drivers' wage scale resulting from the practice of Car-riers of leasing a vehicle from an owner-driver at a rental whichreturned to the owner-driver less than his actual costs of operation, sothat the driver's wage received by him, although nominally the nego-tiated wage, was actually a wage reduced by the excess of his operat-ing expenses over the rental he received.(Oliver)(f)The Carriers and the Union have disputed since 1938 the termsof a Carrier's hire of a lessor's driving services with his leased vehicle.(Oliver)(g)The usual lease is by the owner of a single vehicle who hiresout his services as driver with his vehicle.(Oliver)(h)The nub of the Union's position since 1938 has been that theCarriers abuse the leasing practice, particularly by paying inadequaterentals for the use of leased vehicles, with the result that part of themen's wages for driving was being used for the upkeep of theirvehicles .... The Union's demands for contract provisions relatingto owner-operators were designed also to secure a living wage for thelessor plus an adequate rental for this equipment.(Oliver)(i)A minimum rental clause first appeared in the 1938 agreementwhich also contained provisions comparable to Section 8, 10 and 14 ofpresent Article 23, (Exhibit 1 -a). In 1939, after the Union claimedthat "there were a lot of people that were transferring their title intoother people's name to avoid the conditions of the contract," Section 3was added to provide that "certificate and title to the equipment mustbe in the name of the actual owner."When the dispute brought theparties to the verge of a strike in 1941, the note to Section 1 and Sec-tions 13, 15, 16, 17 and 18 came into the agreement.(Oliver)(j)In 1946 the Union demanded agreement from the Carriers toabolish the leasing practice claiming the Carriers were taking advan-tage of certain provisions of the contract.This demand was compro-mised by the addition of Section 19 restricting leasing to Carrierswho will agree to submit all grievances pertaining to owner-operatorsto joint Employer-Union grievance committees in each respectivestate; the section represented the compromise between the union posi- HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 107105tion that it should abolish all owner-operators and the Carriers' con-tention that there should be no limitation.(Oliver)Section numbersreferred to in subparagraphs (i) and (j) are the same section num-bers which appear in Articles 23 and 24 in Exhibits 1 (a) and 1(b)respectively.(k)The Union also urged in support of its contract demands relat-ing to owner-operators that the inadequacy of a rental `which meansthat the owner-operator makes up his excess costs from his driver'swages would result in the progressive curtailment of jobs throughwithdrawal of more and more Carrier-owned vehicles from service.(Oliver)1.The purpose and intent of the contract clauses in question is topreserve work covered by the contracts in evidence as Exhibits 1 (a)and 1(b), to employees within the collective bargaining unit. (Arti-cle 1, Section 2; Article 23, Sections 1 and 4 of the Exhibit 1(a);Local 24 v. Revel Oliver,358 U.S. 283 at 298).(m) Drivers of fleet-owned equipment are also required to becomeemployees of the Carrier under the provision of the Agreements.However, the lease rental rate which the Carriers pay to the fleet-owner for the use of his equipment is subject to negotiation betweenthe fleet-owner and the Carrier, and is not in any `way regulated bythe contract.(Oliver)(n)The reason and object for -requiring that all drivers of leasedequipment including drivers of fleet-leased equipment become employ-ees of the Carrier is the same as the relating to owner-operators, thatis, to assure the payment of negotiated drivers' wages and to assurethat work covered by the collective bargaining agreement be per-formed only by employees-covered by the collective bargaining agree-ment.(Oliver)APPENDIX BADDITIONAL CLAUSES ALLEGED TO BEVIOLATIVE OF SECTION 8(e) ICases Nos. 1-CE-7-8 and 4-CC-267-268ARTICLE 23 (City Cartage Agreement)ARTICLE 24 (Over-The-Road Agreement)Owner OperatorsEffective July 1, 1963**Section 1.-'Owner-Operators (see note), other than certificated or permittedcarriers, shall not be covered by this Agreement unless affiliated by1Consolidated Complaints,General Counsel's Exhibits 1 (i) and 1(n). 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDleasewith a certificated or permitted carrier which is required tooperate in full compliance with all the provisions of this Agreementand holding proper ICC and state certificates and permits. SuchOwner-Operators shall operate exclusively in such service and for noother interests.(Note:Whenever "Owner-Operator" is used in this article, itmeans Owner-driver only, and nothing in this article shall apply toany equipment leased except where Owner is also employed as adriver.)Section 0.This type of operator's compensation for wages and working con-ditions shall be in full accordance with all the provisions of thisAgreement.The Owner-Operator shall have seniority as a driveronly, provided, however, that owner-drivers shall not bump ontocompany equipment except where a vacancy occurs or the companyadds additional equipment in which event he may bump onto suchequipment, provided further that if he does so bump he shall go to thebottom of the seniority roster for work preference but shall have se-niority from original date of hire for purposes of layoff and all othercontract benefits. In the event of layoff he shall exercise his seniorityfrom his original date of hire.After bumping as provided above, heshall accumulate seniority for all work preferences from the date ofbumping onto company equipment.Section 3.Certificate and title to the equipment must be in the name of theactual owner.Section 4.In all cases, hired or ]eased equipment shall be operated by anemployee of the certificated or permitted carrier.The Employeeexpressly reserves the right to control the manner, means and detailsof, and by which, the Owner-Operator performs his services, as wellas the ends to be accomplished.Section 5.Certificated or permitted carriers shall use their own availableequipment, together with all leased equipment under minimum thirty-day (30 bona fide lease arrangements, on a rotating board, before hir-ing any extra equipment.Section 6.Separate checks shall be issued by the certificated or permitted car-riers for driver's wages and equipment rental.At no time shall theequipment check be for less than actual miles operated. Separatedchecks for drivers shall not be deducted from the minimum truck ren-tal revenue.The driver shall turn in time direct to the certificated HIGHWAY TRUCK DRIVERS ANDHELPERS,LOCAL 107107or permitted carrier.All monies due the Owner-Operator may beheld no longer than two (2) weeks, except where the Lease of Equip-ment Agreement is terminated and in such case all monies due theoperator may be held no longer than thirty (30 days from the date ofthe termination of the operation of the equipment.Section 7.Payment for equipment service shall be handled by the issuance ofa check for the full mileage operated, tonnage or percentage, less anyagreed advances.A statement of any charges by the certificated orpermitted carrier shall be issued at the same time, but shall not bededucted in advance.Section 8.The Owner-Operator shall have complete freedom to purchasinggasoline, oil, grease, tires, tubes, etc., including repair work, at anyplace where efficient service and satisfactory products can be obtainedat the most favorable prices.Section 9.There shall be no deduction pertaining to equipment operation forany reason whatsoever.Section 10.The Employer or certificated or permitted carrier hereby agrees topay road or mile tax, social security tax, compensation insurance,public liability and property damage insurance, bridge tolls, fees forcertificates, permits and travel orders, fines and penalties for inade-quate certificates, license fees, weight tax and wheel tax, and for lossof driving time due to waiting at state lines, and also cargo insurance.It is expressly understood that the owner-driver shall pay the licensefees in the state in which title is registered.All tolls no matter how computed must be paid by the Employerregardless of any agreement to the contrary.All taxes or additional charges imposed by law relating to actualtruck operation and use of highways, no matter how computed ornamed, shall be paid 'by the carrier, excepting only vehiclelicensingas such, in the state where title is registered.Section 11.There shall be no interest or handling charge on earned moneyadvanced prior to the regular pay day.Section 100.(A) All certificated or permittedcarriershiring or leasing equip-ment owned and driven by the dwner-driver shall file a true copy ofthe Lease Agreement covering the owner-driver equipment with theJoint Area Committee.The terms of thelease shallcover only theequipment owned and driven by the owner-driver and shall be in com- 108DECISIONS OF NATIONALLABOR-RELATIONS BOARDplete accord with the minimum rates and conditions provided herein,plus the full wage rate and supplementary allowances for drivers asembodied elsewhere in this Agreement.(B) The minimum rate for leased equipment owned and driven bythe owner-driver shall be :Single Axle, Tractor only-------------------- 101/2¢ per mileTandem Axle, Tractor only------------------- 11¢ per mileSingle Axle, Trailer and 35 to 40 foot tandemtrailer only------------------------------- 4¢ per mile(with $8.00 minimum daily guarantee.)Tandem Axle, 40 foot over, Traileronly ------------------------------------- 5¢ per mile(with $10.00 minimum daily guarantee.)Minimum daily guarantee for trailers does not apply to Saturday,Sunday or holidays, it applied to either the first day or last day ofuse, but not both.The above rates also apply to deadheading.The above rates are based on twenty-three thousand pounds(23,000) load limit for single axle tractors and twenty-seven thousandpounds (27,000) load limit for tandem axle tractors.On load limits over twenty-three thousand pounds (23,000) thereshall be 1/2¢ additional per mile for each one thousand pounds (1,000)or fraction thereof in excess of twenty-three thousand pounds'(23,000).There shall be as minimum guarantee of twenty-five thousandpounds (25,000) for leased single axle tractors and twenty-seventhousand pounds (27,000) for leased tandem axle tractors owned anddriven by the owner-driver.During the first year of a lease, there shall be a minimum guaranteeof $100 a month for rental of single axle tractors unless the lease isterminated by mutual agreement, or for just cause (which does notinclude 'lay-off).There shall-' be an- offset against such minimum'monthly guarantee to the extent, that rental income exceeds the mini-mum mileage' rental revenue provided herein, and to the extent ofother for hire rental revenue during periods of lay-off.The carrier may, at its option, provide a minimum guarantee of26,000 pounds for single axle tractors in lieu of the minimum monthlyguarantee provided herein.-'Nothing herein shall apply to leased equipment not owned by thedriver:The minimum rates set forth above result from the joint determi-n tioii of 'the parties that such rates represent only the actual cost ofoperating such equipment. 'The parties have not attempted to nego-tiate a profit for the owner-driver. HIGHWAY TRUCKDRIVERS AND HELPERS,LOCAL 107109Section 13.Driver-owner mileage scale does not include use of equipment forpickup or delivery at point of origin terminal or at point of desti-nation terminal, but shall be subject to negotiations between thelocal union and company. Suchnegotiationsshall be only for thepurpose of protecting the wage rate of the driver only as anemployee.Failure to agree shall be submitted to the grievanceprocedure.Section 14.There shall be no reductions where the present basis of payment ishigher than the minimums established herein for this type of oper-ation.Where Owner-Operator is paid on a percentage or tonnagebasis and the operating company reducesits tariff,the percentage ortonnage basis of payment shall be automatically adjusted so that theOwner-Operatorsuffers no reduction in equipmentrental or wages,or both.Section 15.It isfurther understoodand agreedthat any arrangements whichhave heretoforebeen entered into betweenmembers of this Union,either among themselves or with the Employer or with the aid ofthe Employer, applicable to owner-driverequipmentcontrary to theterms hereof, shall be dissolved or modified within thirty (30) daysafter the signing of this Agreement so thatsuch arrangements shallapply only to equipment of the owner-driver while being driven bysuch owner-driver. In the event that the partiescannot agree on amethod of dissolution or modification of such arrangement to makethe same conform to this Agreement, the question of dissolution ormodification shall be submitted to arbitration, each party to select onemember of the Arbitration Board, and the two so selected to choose athird member of said Board. If the two cannot agree upon the thirdwithin five (5) days, he shall be appointed by the Joint Area Com-mittee.The decision of said Board is to be final and binding.Section 16It is further agreed that the intentof this clauseand this entireAgreementis toassure the payment of the Unionscaleof wages asprovided in this Agreement and to prohibit the making and carry-ing out of any plan, scheme or device to circumvent or defeat thepayment of wage scales provided in this Agreement.This clauseis intended to prevent the continuation of or formation of combina-tions or corporations or so-called lease of fleet arrangements wherebythe driver is required to and does periodically pay losses sustainedby the corporation or fleet arrangement, or is required to accept lessthan the actual cost of the running of his equipment, thus, in fact,reducinghis scale of pay. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 17.It is further agreed that if the Employer or certificated or per-mitted carrier requires that the "driver-owner-operator" sell hisequipment to the Employer or certificated or permitted carrier,directly or indirectly, the "driver-owner-operator" shall be paid thefair true value of such equipment.Copies of the instruments of saleshall be filed: with the,Union and unless objected .to within, ten (10)days shall be deemed satisfactory. If any question is raised by theUnion as to such value, the same shall be submitted to arbitration,as above-set forth,;for determination.The decision of the Arbitra-tion Board shallh,be_ final 'and binding.Section 18.carrier will not, devise or put into operation any scheme, whetherwherein the provisions as to compensation for services on and foruse of equipment owned by owner-driver shall be lessened; nor shall,Uniori,employees f' employment, 'and' any such, complaint that shouldarise; pertaining to such cnllation of lease of-violation under thissection-shallbe subject to,Article-7.Section! 19._The use of individual Owner-Operators shall be permitted byall certificated or, permitted, carriers who will agree to submit allgrievances pertaining to Owner-Operators to the.-Joint Area Com-mittee. It is understood and agreed that all such grievances will, bepromptly heard and decided with the specific purpose in mind of :(1)Protecting provisions of the Union contract;(2)Prohibiting any and all violations directly or indirectly ofcontract provisions relating to the proper use of individualowners;(3)Prohibiting any attempts by any certificated or permittedcarrier in changing his operation which will affect the rightsof drivers under the terms of the contract, and generally thecertificated or permitted carriers agree to assume responsibil-ity in policing and doing everything within their power toeliminate all alleged abuses in the use of owner-drivers whichresulted' in the insertion.of Section 19 (Article 33) in theoriginal 1945-47 central states over-the-road contract;Owner-driver operations to be terminal to terminal, exceptwhere no local employees to make such deliveries or otherwiseagreed to in this contract;(5)The certificated or permitted carriers agree that they will,with a joint meeting of the Unions, set up uniform rules andpractices under which all such cases will be heard; HIGHWAY TRUCK DRIVERS AND HELPERS, LOCAL 107111(6) It shall be considered a violation of the contract should anyoperator deduct from rental of equipment the increases pro-vided for by the 1963 amendments or put into effect anymeans of evasion to circumvent actual payment of increasesagreed upon effective for the period starting January 1, 1963and ending August 31, 1964.(B) No Owner-Operator shall be permitted to drive or hold senior-ity where he owns three or more pieces of leased equipment.Thisprovision shall not apply to present Owner-Operators having threeormore pieces of equipment under lease agreement, but suchOwner-Operator shall not be permitted to put additional equipmentin service so long as he engages in work covered by this Agreementor holds seniority.Where such Owner-Operator drives, he can holdseniority where he works sixty (60) percent or more of time.Section 20.All leases,- agreements, or arrangements between carriers andOwner. Operators shall contain the following statements :The equipment which is the subject of this lease shall be drivenby an employee of the lessee at all times that, it is in the serviceof the lessee.If the lessor is hired as an employee to drive such equipment heshall receive as rental compensation for the use of such equip-ment no less than the minimum rental rates, allowances, andconditions (or the equivalent thereof as approved by the JointArea Committee), established by this Agreement for this typeof equipment, and in addition thereto, the full wage rate andsupplementary allowances for drivers (or the equivalent thereofby the Joint Area Committee).To the extent that any provision of this lease may conflict withthe provisions of this Agreement as it applies to equipmentdriven by the owner such provision of this lease shall be null andvoid and the provisions of such agreement shall prevail.ARTICLE 33 (Over-The-Road Agreement)ARTICLE 30 (City Cartage Agreement)Sub contracting******A(b)For the purpose of preserving work and job opportunities forthe employees covered by this Agreement, the Employer agrees thatno work or services presently performed or hereafter assigned to thecollective bargaining unit will be subcontracted, transferred, leased,assigned or conveyed in whole or in part to any other plant, personor non-unit employees, unless otherwise provided in this Agreement. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer may subcontract work when all of his regular employ-ees are working, except that in no event shall road work presentlyperformed or runs established during the life of this Agreement befarmed out.No dock work shall be farmed out except for existingsituations established by agreed-to-past practices.Occasional overflow loads may be delivered by drivers other thanthe Employer's employees provided that this shall not be used as asubterfuge to violate the provisions of this Agreement.Loads mayalso be delivered by other agreed-to-methods or as presently agreed to.The normal, orderly interlining of freight for peddle on an occa-sional basis, where there are parallel rights, and when not for thepurpose of evading this Agreement shall be permitted.Allegedviolations of this provision shall be submitted to the grievanceprocedure.J. Duncan CompanyandUnited Steelworkers of America, AFL-CIO.Cases 1-CA.-503, 5111, and 1-RC-8468. June 10, 1966DECISION AND ORDEROn February 18, 1966, Trial Examiner Thomas A. Ricci issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that the Respondent had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect thereto.Thereafter, theRespondent, the General Counsel, and the Charging Party filedexceptions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, to the extent consistentherewith.1.We agree with the Trial Examiner that the Respondent engagedin independent violations of Section 8(a) (1) of the Act and that it159 NLRB No. 3.